DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 3/26/21 is acknowledged.  The traversal is on the ground(s) that there would not be a burden to search and consider both groups.  This is not found persuasive because after a full examination of group 1 and claims 1-10, none of the applied references would be applicable to group 2 and claims 11-15; hence it is clear that there would be an additional burden to search and consider group 2.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (U.S. Pub #2017/0263833), in view of Tsai (U.S. Pub #2008/0273336), in view of Kato et al (U.S. Pub #2017/0112952).
claim 1, Chiu teaches a quartz glass cavity member (Fig. 20, 5 and Paragraph 47) adapted to be bonded to a substrate (Fig. 20, 11) having an optical device (Fig. 20, 21 and Paragraph 38) mounted thereon such that the device may be accommodated in the cavity 5member, 
the cavity member having an inside surface consisting of a surface portion opposed to an active surface of the device (Fig. 20, i.e. a top inner surface of 5) and a remainder surface portion (Fig. 20, i.e. inner vertical side surfaces of 5), the opposed surface portion being a mirror surface (Fig. 20, i.e. flat/smooth) 
Chiu does not teach the remainder surface portion being a rough surface.
Tsai teaches a quartz cavity member (Fig. 2, 2), wherein inner side surface portions (Fig. 2, surfaces corresponding to 22) of the quartz member have a rough surface (Paragraph 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a rough surface on the remainder surface of Chiu as taught by Tsai in order to increase the reflectivity of the surface (Paragraph 21). 
Chiu does not teach that the quartz is synthetic quartz. 
Kato teaches forming a quartz lid member using synthetic quartz (Fig. 2, 10; Paragraph 45).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use synthetic quartz to form the quartz cavity member of Chiu as taught by Kato in order to achieve the predictable result of making the member transparent to UV light (Paragraph 45). 

claim 2, Chiu teaches an inverted recess shape in cross section having a top wall, a side wall, and a bottom opening (Fig. 20), the inside surface of the top wall being a mirror surface.
Tsai teaches a quartz cavity member (Fig. 2, 2), wherein inside surface of the sidewall (Fig. 2, surfaces corresponding to 22) of the quartz member have a rough surface (Paragraph 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a rough surface on the inside surface of the side wall of Chiu as taught by Tsai in order to increase the reflectivity of the surface (Paragraph 21). 
With respect to claim 3, Chiu teaches that the top wall has an outside surface which is 15a mirror surface (Fig. 20, 5; i.e. a flat, smooth surface).
With respect to claim 4, Chiu teaches that a width or diameter of the bottom opening and a width or diameter of the inside surface of the top wall are in a ratio from 0.8:1.0 to 1.2:1.0. (Fig. 20, i.e. the bottom opening width is equal to the width of the inside top surface).

With respect to claim 6, Chiu teaches a cavity lid comprising the synthetic quartz glass cavity member of claim 1, and an 25adhesive layer (Fig. 20, 41 and Paragraph 42) formed on a portion of the cavity member to be bonded to the substrate.

claim 8, Chiu teaches that the adhesive layer is a resin-base adhesive layer 30containing an epoxy resin or silicone resin or a metal-base adhesive layer containing a metal or mixture thereof (Paragraph 42).
With respect to claim 9, Chiu does not teach that the metal is selected from the group consisting of gold, silver, copper, palladium, indium, tin and bismuth.  Kato teaches an adhesive layer that contains a metal, wherein the metal is selected from the group consisting of gold, silver, copper, palladium, indium, tin and bismuth (Paragraph 47-48).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a metal as part of the adhesive layer of Chiu as taught by Kato in order to shield the adhesive layer from DUV rays (Paragraph 47-48). 
With respect to claim 10, Chiu teaches an optical device package (Fig. 20, 100) comprising the cavity lid of claim 6, and a substrate 5having a light-emitting or receiving device mounted thereon (Fig. 20, 21 and Paragraph 38).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Tsai, and Kato, in view of Tabuchi et al (U.S. Pub #2009/0295265).
With respect to claim 5, Chiu and Tsai do not teach that the rough surface has a surface roughness Ra of 0.1 to 0.5 um.
Tabuchi teaches a rough surface of a cavity member, wherein the rough surface has a surface roughness Ra of 0.1 to 0.5 um (Paragraph 223).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the rough surface of Chiu and Tsai to have a surface . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu, Tsai, and Kato, in view of Leong et al (U.S. Pub #2017/0047490).
With respect to claim 7, Chiu does not teach that the adhesive layer is in B-stage. Leong teaches making a bond between a cavity member and a substrate, using a B-stage adhesive layer (Paragraph 37, i.e. semi-cured).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a B-stage adhesive layer as the adhesive layer of Chiu as taught by Leong in order to compensate for lateral forces on the structure that may be produced during manufacturing (Paragraph 37). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826